Citation Nr: 1001686	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1990 to November 1995.   He served in the 
Southwest Asia Theater of Operations from February 1991 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part, denied the Veteran's 
claim of entitlement to service connection for migraine 
headaches.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Seattle 
RO in November 2005.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In February 2006 and October 2008, the Board remanded this 
case for further development, as will be further discussed 
below.  The case has been returned to the Board.

Issue not on appeal
 
The Veteran also appealed an issue of entitlement to an 
increased disability rating for service-connected 
posttraumatic stress disorder, currently evaluated as 50 
percent disabling.  In October 2008, the Board denied the 
claim.  That issue has, therefore, been resolved.  See 38 
C.F.R. § 20.1100 (2009).


FINDING OF FACT

The competent medical evidence of record supports a finding 
that a relationship exists between the Veteran's currently 
diagnosed migraine headaches and his military service.



CONCLUSION OF LAW

Service connection for migraine headaches is granted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for migraine headaches.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall considerations

In October 2008, the Board remanded this matter for a VA 
examiner to render an opinion as to the etiology of the 
Veteran's migraine headaches, and for the claim to be 
readjudicated following receipt of the opinion.  In February 
2009, such an opinion was rendered; the claim was 
readjudicated in an October 2009 supplemental statement of 
the case (SSOC).

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

VCAA notice letters were sent to the Veteran regarding his 
claim in June 2002, September 2005, April 2006, November 
2007, and January 2009.  These letters appears to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of any of the VCAA notice letters or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Any potential error on the part of VA 
in complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the April 2006, November 2007, and January 2009 
letters, and also in an August 2006 letter.  As discussed 
below, the Board is granting the Veteran's claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance. The Board is 
confident that if required, the Veteran will be afforded any 
additional appropriate notice needed under Dingess.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The Veteran essentially contends that his current migraine 
headaches are related to his military service. 

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
February 2009 VA examination report noted frequently 
recurring migraine headaches.  Hickson element (1) is 
accordingly met.

With respect to element (2), in-service disease or injury, 
the Board notes that the Veteran submitted a copy of his 
Report of Medical History dated in September 1995.  On the 
report, the Veteran indicated "yes" to the inquiry 
concerning frequent or severe headaches.  Additionally, a 
comprehensive clinical evaluation program report dated on the 
same day noted a diagnosis of migraine headaches.  
Accordingly, Hickson element (2) is met. 

With respect to crucial Hickson element (3), medical nexus, 
the February 2009 VA examiner specifically related the 
Veteran's current migraine headaches to service.  The 
examiner stated that "[i]t is at least as likely as not that 
these headaches are related to the [V]eteran's military 
service and not to his PTSD.  ETS physical documents presence 
of these headaches at the time of his release from active 
service."

Hickson element (3), and thus all elements, has been 
satisfied.


In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for migraine 
headaches is warranted.  The appeal is allowed.


ORDER

Service connection for migraine headaches is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


